Exhibit 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT by and among PEOPLES ENERGY CORPORATION as the "Seller" and EL PASO E&P COMPANY, L.P. as "Buyer" Dated August 16, 2007 TABLE OF CONTENTS Page ARTICLE I TERMS OF THE TRANSACTION 1 Section 1.1.Agreement to Purchase and Sell Shares 1 Section 1.2.Purchase Price 1 Section 1.3.Potential Adjustments to the Purchase Price 1 Section 1.4.Payment of the Adjusted Purchase Price 3 Section 1.5.Parent Guaranty 4 Section 1.6.Intercompany Loan 4 Section 1.7.Excluded Hedges 4 ARTICLE II CLOSING 4 ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING SELLER 5 Section 3.1.Organization 5 Section 3.2.Power and Authority 5 Section 3.3.Valid and Binding Agreement 5 Section 3.4.Transfer of Shares 5 Section 3.5.Capitalization 5 Section 3.6.Non-Contravention 6 Section 3.7.Approval 6 Section 3.8.Pending Litigation 6 ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY 6 Section 4.1.Organization 6 Section 4.2.Governing Documents 7 Section 4.3.Power and Authority 7 Section 4.4.Non-Contravention 7 Section 4.5.Approvals 7 Section 4.6.Subsidiaries 7 Section 4.7.Financial Statements 8 Section 4.8.Pending Litigation 8 Section 4.9.Compliance with Laws 9 Section 4.10.Taxes 9 Section 4.11.Contracts 10 Section 4.12.Oil and Gas Properties 11 Section 4.13.Intellectual Property 13 Section 4.14.Insurance, Bonds and Letters of Credit 13 Section 4.15.Employee Related Matters 14 Section 4.16.Brokers 15 Section 4.17.Bank Accounts 15 Section 4.18.Environmental Matters 15 Section 4.19.Business 16 -i- Section 4.20.Dividends 16 ARTICLE V DISCLAIMER 16 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 17 Section 6.1.Organization 17 Section 6.2.Power and Authority 17 Section 6.3.Valid and Binding Agreement 17 Section 6.4.Non-Contravention 18 Section 6.5.Approvals 18 Section 6.6.Proceedings 18 Section 6.7.Financing 18 Section 6.8.Investment Experience 18 Section 6.9.Restricted Securities 18 Section 6.10.Accredited Investor; Investment Intent 18 Section 6.11.Independent Evaluation 19 Section 6.12.Brokers 19 ARTICLE VII CONDUCT OF COMPANY PENDING CLOSING 19 Section 7.1.Conduct and Preservation of Business 19 Section 7.2.Restrictions on Certain Actions 19 ARTICLE VIII ADDITIONAL AGREEMENTS OF THE PARTIES 21 Section 8.1.Access 21 Section 8.2.Confidentiality Agreement 21 Section 8.3.Reasonable Efforts 21 Section 8.4.Notice of Litigation 22 Section 8.5.Resignation of Directors and Officers 22 Section 8.6.Fees and Expenses 22 Section 8.7.Public Announcements 22 Section 8.8.Books and Records 22 Section 8.9.HSR Filing 23 Section 8.10.Employees and Employee Benefits 23 Section 8.11.Change of Corporate Name; Transitional Use of Signage and Other Materials 25 Section 8.12.Conversions or Change in Entity Classification 25 ARTICLE IX BUYER'S DUE DILIGENCE EXAMINATION 26 Section 9.1.Title and Other Due Diligence Examination 26 Section 9.2.Environmental Due Diligence Examination 30 Section 9.3.Adjustments to Purchase Price for Title and Environmental Defects and Tax Liabilities 32 Section 9.4.Defect Disputes 34 Section 9.5.Option to Cure Title Defects Post-Closing 35 Section 9.6.Buyer Indemnification 35 ARTICLE X CONDITIONS TO OBLIGATIONS OF THE PARTIES 36 Section 10.1.Conditions to Obligations of Seller 36 -ii- Section 10.2.Conditions to Obligations of Buyer 37 ARTICLE XI TERMINATION, AMENDMENT AND WAIVER 39 Section 11.1.Termination 39 Section 11.2.Effect of Termination 40 Section 11.3.Amendment 40 Section 11.4.Waiver 40 ARTICLE XII SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 40 Section 12.1.Survival 40 Section 12.2.Indemnification by Seller 41 Section 12.3.Indemnification by Buyer 41 Section 12.4.Indemnification Proceedings 41 Section 12.5.Exclusivity 42 Section 12.6.Limits on Indemnification 42 Section 12.7.Indemnification Despite Negligence 43 ARTICLE XIII TAXES 43 Section 13.1.Tax Returns and Payments 43 Section 13.2.Cooperation 44 Section 13.3.Sales and Use Taxes 44 Section 13.4.Intended Income Tax Treatment of Transaction 44 Section 13.5.Like Kind Exchange 45 Section 13.6.Allocation of Adjusted Purchase Price 45 ARTICLE XIV MISCELLANEOUS 45 Section 14.1.Notices 45 Section 14.2.Entire Agreement 46 Section 14.3.Binding Effect; Assignment; No Third Party Benefit 46 Section 14.4.Severability 47 Section 14.5.GOVERNING LAW 47 Section 14.6.Further Assurances 47 Section 14.7.Counterparts 47 Section 14.8.Injunctive Relief 48 Section 14.9.Disclosure Schedule 48 Section 14.10.Time of Essence 48 ARTICLE XV DEFINITIONS AND REFERENCES 48 Section 15.1.Certain Defined Terms 48 Section 15.2.Certain Additional Defined Terms 53 Section 15.3.References and Construction 55 -iii- STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT, dated as of August 16, 2007, is made by and among Peoples Energy Corporation, an Illinois corporation ("Seller"), and El Paso E&P Company, L.P., a Delaware limited partnership ("Buyer"). RECITALS: A.Seller is the owner of one hundred percent (100%) of the issued and outstanding shares of common stock, par value $0.01 per share, of Peoples Energy Production Company, a Delaware corporation (the "Company"). B.Prior to the sale contemplated under this Agreement, the Company will be converted into a limited liability company, and the shares of common stock of the Company will be converted into equity interests in such limited liability company (such shares in the Company and the equity interests in the successor limited liability company being referred to as the "Shares"). C.Seller desires to sell the Shares to Buyer, and Buyer desires to purchase the Shares from Seller, on the terms and conditions set forth herein. AGREEMENT: NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual covenants and agreements contained herein, Seller and Buyer do hereby agree as follows: ARTICLE I TERMS OF THE TRANSACTION Section 1.1.Agreement to Purchase and Sell Shares.Seller agrees to sell and Buyer agrees to purchase the Shares for the consideration hereinafter set forth and subject to the terms and provisions herein. Section 1.2.Purchase Price. In consideration of the sale of the Shares to Buyer, Buyer shall pay to Seller an aggregate cash purchase price of $877,632,150 (the "Purchase Price").The Purchase Price, as adjusted pursuant to Section 1.3, is herein called the "Adjusted Purchase Price". Section 1.3.Potential Adjustments to the Purchase Price. (a)The Purchase Price shall be increased by the amounts listed below in this Section 1.3(a): (i)The amount, if any, by which the Seller’s updated computation of Working Capital, calculated as of June 30, 2007, set forth in the statement provided pursuant to Section 1.3(c) exceeds $2,632,150; (ii)the amount of any capital contributions by Seller to the Company or any of its Subsidiaries, or the funding by Seller of the negative cash flow or cash needs of the Company and its Subsidiaries, during the period from July 1, 2007 until the Closing Date (which shall include any increase in the outstanding balance due from the Company to Integrys under the Intercompany Loan as of the Closing Date as compared to the outstanding balance due thereunder as of July 1, 2007, such outstanding balance as of July 1, 2007 being $70,000,000); and (iii)the amount, if any, of any increases to the Purchase Price as provided in Section 9.1(f). (b)The Purchase Price shall be decreased by the amounts listed below in this Section 1.3(b): (i)The amount, if any, by which the Seller’s updated computation of Working Capital, calculated as of June 30, 2007, set forth in the statement provided pursuant to Section 1.3(c) is less than $2,632,150; (ii)the amount of the dividends or other distributions made by the Company to Seller and, if applicable, (exclusive of payments or reimbursements by the Company and its Subsidiaries to Seller for services or advances consistent with the provisions of Article VII) during the period from July 1, 2007 until the Closing Date; (iii)the excess, if any, of the outstanding balance due from the Company to Integrys under the Intercompany Loan as of July 1, 2007 (such outstanding balance as of July 1, 2007 being $70,000,000) over the outstandingbalance due thereunder as of the Closing Date; and (iv)the amount, if any, of the decrease for Title Defects, Environmental Defects and Tax Liabilities as provided in Section 9.3. (c)No later than three (3) Business Days prior to the Closing Date, Seller shall prepare and submit to Buyer a statement setting forth, in reasonable detail, Seller’s computation of the adjustments to the Purchase Price described in Section 1.3(a) and Section 1.3(b), as applicable, and such calculation shall be utilized by the parties for purposes of payment of the Adjusted Purchase Price at Closing pursuant to Section 1.4. (d)After the Closing, Buyer shall review the calculation made at Closing of the Working Capital as of June 30, 2007 and submit an updated calculation to Seller within 90 days after the Closing Date.If Buyer does not provide Seller with an updated calculation of Working Capital as of June 30, 2007 on or before 90 days after the Closing Date, then the Working Capital used at the Closing Date shall be deemed final and not subject to further adjustment.In the event that Buyer submits an updated calculation within the above-referenced 90-day period, Seller and Buyer shall thereafter meet at a mutually agreeable time (but no later than 30 days after Buyer’s submission of the updated calculation) to review the calculation made at Closing of the Working Capital as of June 30, 2007, Buyer's updated calculation thereof, and determine in good faith whether any additional revisions to such amount are necessary.If, based on such review, Seller and Buyer determine that the Working Capital as of June 30, 2007 utilized at the -2- Closing Date for purposes of Section 1.3(a)(i) or 1.3(b)(i) (the "Closing Date Working Capital") is not the same as the Working Capitalas of June 30, 2007 as determined pursuant to said review (the amount, as so redetermined under this Section1.3(d), being called the "Post-Closing Working Capital"), then, within three (3) Business Days after such determination (i)Seller shall tender to Buyer cash (via wire transfer of immediately available funds) equal to the excess of that portion of the Adjusted Purchase Price attributable to the Post-Closing Working Capital being less than the Closing Date Working Capital or (ii)Buyer shall tender to Seller in cash (via wire transfer of immediately available funds) any additional amount owed to Seller as a part of the Adjusted Purchase Price to the extent that the Post-Closing Working Capital is greater than the Closing Date Working Capital. (e)If a dispute arises under Section1.3(d) with respect to the calculation of the Working Capitalas of June 30, 2007 (an "Accounting Dispute") that the parties have been unable to resolve within 120 days after the Closing Date in accordance with Section1.3(d), then, at the written request of either Seller or Buyer (the "Request Date"), each of Seller and Buyer shall nominate and commit one of its senior officers to meet at a mutually agreed time and place not later than 10 days after the Request Date to attempt to resolve same.If such senior officers have been unable to resolve such Accounting Dispute within a period of 30 days after the Request Date, either party shall have the right, by written notice to the other specifying in reasonable detail the basis for the Accounting Dispute, to resolve the Accounting Dispute by submission thereof to a nationally recognized independent public accounting firm commonly considered as one of the "Big 4" and reasonably acceptable to Seller and Buyer, which firm shall serve as sole arbitrator (the "Accounting Referee").The scope of the Accounting Referee's engagement shall be limited to the resolution of the items described in the notice of the Accounting Dispute given in accordance with the foregoing and the corresponding calculation of the Working Capital.The Accounting Referee shall be instructed by the parties to resolve the Accounting Dispute as soon as reasonably practicable in light of the circumstances but in no event in excess of 15 days following the submission of the Accounting Dispute to the Accounting Referee.The decision and award of the Accounting Referee shall be binding upon the parties and final and nonappealable to the maximum extent permitted by law, and decision and award thereon may be entered in a court of competent jurisdiction and enforced by any party as a final judgment of such court.Payment of any amount determined to be payable by the Accounting Referee hereunder shall be made in cash (via wire transfer of immediately available funds) within three Business Days after such determination. The fees and expenses of the Accounting Referee shall be allocated among Seller and Buyer in the following manner: Seller shall pay a percentage of such fees and expenses equal to A/(A+B) and Buyer shall pay a percentage of such fees and expenses equal to B/(B+A), where "A" is equal to the absolute value of the difference (in Dollars) between the Working Capital as finally determined by the Accounting Referee and the Working Capital as proposed by Seller and submitted to the Accounting Referee pursuant to this Section 1.3(e) and "B" is equal to the absolute value of the difference (in dollars) between the Working Capital as finally determined by the Accounting Referee and the Working Capital as proposed by Buyer and submitted to the Accounting Referee pursuant to this Section 1.3(e). Section 1.4.Payment of the Adjusted Purchase Price.The Adjusted Purchase Price shall be paid to Seller as follows: (a)At the Closing, Buyer shall pay to Seller, the Adjusted Purchase Price. -3- (b)All cash payments by Buyer to Seller pursuant to this Section 1.4 shall be made in immediately available funds by confirmed wire transfer to a bank account or accounts designated by Seller. Section 1.5.Parent Guaranty.In connection with the execution of this Agreement, El Paso Corporation, the parent of Buyer (the "Parent"), will execute and deliver to Seller that certain Guaranty of even date herewith pursuant to which the Parent will guaranty certain obligations of the Buyer pursuant to this Agreement. Section 1.6.Intercompany Loan.Buyer acknowledges and agrees that the Company and its Subsidiaries maintain an intercompany loan arrangement (the "Intercompany Loan") with Integrys pursuant to which Integrys provides funding to the Company and its Subsidiaries.It is the intention of the parties that the balance owed by the Company to Integrys under the Intercompany Loan as of the Closing Date be treated as a contribution to the captial of the Company by Integrys, and accordingly, the parties agree that, upon the application of the Purchase Price adjustment pursuant to Section 1.3(a)(ii) or (b)(ii), Seller shall cause the Intercompany Loan to be converted into a capital contribution to the Company, the Intercompany Loan and all amounts due and payable thereunder shall be cancelled in full, the Company shall have no liability for any indebtedness or other obligation pursuant to the Intercompany Loan after the Closing, and Integrys shall deliver a full and unconditional release at the Closing with regard to the Intercompany Loan. Section 1.7.Excluded Hedges.The Company and its Subsidiaries maintain those Hedges with Calyon Financial, July 2007 Houston Ship Channel Basis Swap, August 2007 Houston Ship Cannel Basis Swap, September 2007 Houston Ship Channel Basis Swap, July 2007 Tennessee Zone 0 Basis Swap, August 2007 Tennessee Zone 0 Basis Swap, and September 2007 Tennessee Zone 0 Basis Swap, and maintain collateral or compensating balances in connection therewith (such Hedges and all related collateral or compensating balances are referred to herein as the "Excluded Hedges").The parties agree that: (i) Seller shall cause the Excluded Hedges to be terminated, or transferred to and assumed by Seller or its Affiliate and any collateral owned by the Company or its Subsidiaries securing the Excluded Hedges and which is not an Oil and Gas Property or included in the calculation of Working Capital to be released and transferred to Seller, on or before the Closing Date; (ii) the Company and its Subsidiaries shall have no liability or obligation for, or receive any benefit or right from, the Excluded Hedges or the assignment or termination thereof; and (iii) none of the Oil and Gas Properties or other assets included in Working Capital shall be burdended by the Excluded Hedge after the Closing. ARTICLE II CLOSING The closing of the transactions contemplated hereby (the "Closing") shall take place (i)at the offices of Thompson & Knight LLP, Houston, Texas, at 10:00 a.m. (local Houston, Texas time) on the third Business Day following the satisfaction or waiver of the conditions in ArticleX (other than those conditions that by their nature are to be satisfied at Closing, but subject to satisfaction or waiver of those conditions at that time), or (ii)at such other time or place or on such other date as the parties hereto shall agree.The date on which the Closing is -4- required to take place is herein referred to as the "Closing Date".All Closing transactions shall be deemed to have occurred simultaneously. ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING SELLER Seller represents and warrants to Buyer that: Section 3.1.Organization.Seller is a corporation that is validly existing and in good standing under the laws of the State of Illinois and has requisite power and authority to carry on its business as now being conducted. Section 3.2.Power and Authority.Seller has all requisite corporate power and authority to execute, deliver, and perform this Agreement and each other agreement, instrument, or document executed or to be executed by Seller in connection with the transactions contemplated hereby to which it is a party and to consummate the transactions contemplated hereby and thereby.The execution, delivery, and performance by Seller of this Agreement and each other agreement, instrument, or document executed or to be executed by Seller in connection with the transactions contemplated hereby to which it is a party, and the consummation by it of the transactions contemplated hereby and thereby, have been duly authorized by all necessary corporate action of Seller.The stockholder(s) of Seller have approved the Seller’s execution, delivery and performance of this Agreement. Section 3.3.Valid and Binding Agreement.This Agreement has been duly executed and delivered by Seller and constitutes, and each other agreement, instrument, or document executed or to be executed by Seller in connection with the transactions contemplated hereby to which it is a party has been, or when executed will be, duly executed and delivered by Seller, and constitutes, or when executed and delivered will constitute, a valid and legally binding obligation of Seller, enforceable against it in accordance with their respective terms, except as such enforceability may be limited by bankruptcy, insolvency, moratorium or other similar laws affecting or relating to the enforcement of creditors' rights generally and the application of general principles of equity (regardless of whether that enforceability is considered in a proceeding at law or in equity). Section 3.4.Transfer of Shares.The Shares constitute all of the issued and outstanding shares of capital stock of the Company.Seller is (and at the Closing will be) the record and beneficial owner of, and upon consummation of the transactions contemplated hereby Buyer will acquire, the Shares, free and clear of all Liens, other than (i)those that may arise by virtue of any actions taken by or on behalf of Buyer or its Affiliates, (ii)restrictions on transfer that may be imposed by federal or state securities laws, (iii)restrictions on transfer that are cancelled as of the Closing or (iv) Liens released at Closing. Section 3.5.Capitalization.The authorized capital stock of the Company consists of 350,000 shares of common stock, par value $0.01 per share, of which 202,053 shares are outstanding and all such shares are owned of record and beneficially by Seller.All outstanding shares of capital stock of the Company have been validly issued and are fully paid and nonassessable, and no shares of capital stock of the Company, including the Shares, are subject to, nor have any been issued in violation of, preemptive or similar rights.All issuances, -5- sales, and repurchases by the Company of shares of its capital stock have been effected in compliance in all material respects with all Applicable Laws, including without limitation applicable federal and state securities laws.Except for the Shares and the rights created by this Agreement, there are (and as of the Closing Date there will be) outstanding or in existence (i)no common stock, preferred stock, or other equity or debt securities of the Company, (ii)no securities of the Company convertible into or exchangeable for common stock, preferred stock, other equity securities or other voting securities of the Company, (iii)no options or other rights to acquire from the Company, and no obligation of the Company to issue or sell, any common stock, preferred stock, other equity securities or other voting securities of the Company or any securities of the Company convertible into or exchangeable for such common stock, preferred stock, other equity securities or other voting securities, and (iv)no equity equivalents, interests in the ownership or earnings, or other similar rights of or with respect to the Company. Section 3.6.Non-Contravention.Neither the execution, delivery, and performance by Seller of this Agreement and each other agreement, instrument, or document executed or to be executed by Seller in connection with the transactions contemplated hereby to which Seller is a party nor the consummation by Seller of the transactions contemplated hereby and thereby do and will (i) conflict with or result in a violation of any provision of Seller’s Governing Documents, or (ii) violate any Applicable Law binding upon Seller. Section 3.7.Approvals.Except in connection with the HSR Act or as provided in Section 8.9, no consent, approval, order, or authorization of, or declaration, filing, or registration with, any Governmental Entity or of any third party is required to be obtained or made by Seller in connection with the execution, delivery, or performance by Seller of this Agreement, each other agreement, instrument, or document executed or to be executed by Seller in connection with the transactions contemplated hereby to which Seller is a party or the consummation by Seller of the transactions contemplated hereby and thereby. Section 3.8.Pending Litigation.There are no Proceedings pending or, to Seller's Knowledge, threatened, in which Seller is or may be a party affecting the execution and delivery of this Agreement by Seller or the consummation of the transactions contemplated hereby by Seller. ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY Except as set forth in the Disclosure Schedule, Seller hereby further represents and warrants to Buyer that: Section 4.1.Organization.The Company is duly organized, validly existing and in good standing under the laws of the State of Delaware and has all requisite corporate power and authority to carry on its business as now being conducted.The Company is duly qualified or licensed to do business and in good standing in each jurisdiction in which the nature of its business or the ownership or leasing of its properties makes such qualification or licensing necessary, except where the failure to be so qualified or licensed would not have a Material Adverse Effect. -6- Section 4.2.Governing Documents.Seller has made available to Buyer accurate and complete copies of the Governing Documents of the Company and each of the Subsidiaries, as amended and in effect. Section 4.3.Power and Authority.
